1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   GARY FRANCIS FISHER,                              )   Case No.: 1:19-cv-01339-JLT (HC)
                                                       )
12                  Petitioner,                        )   FINDINGS AND RECOMMENDATION TO
                                                       )   DISMISS PETITION FOR LACK OF
13           v.                                        )   JURISDICTION
                                                       )
14   CDCR,
                                                       )   ORDER DIRECTING CLERK OF COURT TO
15                  Respondent.                        )   ASSIGN DISTRICT JUDGE
                                                       )
16                                                     )   [TWENTY-ONE DAY OBJECTION DEADLINE]
17           On September 18, 2019, Petitioner, Gary Francis Fisher (also known as Gary Dale Barger and
18   Sonny Barger), filed the instant petition for writ of habeas corpus in this Court. Because the petition is
19   successive, the Court will recommend it be DISMISSED.
20                                                 DISCUSSION
21           Rule 4 of the Rules Governing § 2254 Cases requires the Court to make a preliminary review
22   of each petition for writ of habeas corpus. The Court must dismiss a petition "[i]f it plainly appears
23   from the petition . . . that the petitioner is not entitled to relief." Rule 4 of the Rules Governing § 2254
24   Cases; see also Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990). A petition for habeas corpus
25   should not be dismissed without leave to amend unless it appears that no tenable claim for relief can
26   be pleaded were such leave granted. Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971).
27           A federal court must dismiss a second or successive petition that raises the same grounds as a
28   prior petition. 28 U.S.C. § 2244(b)(1). The court must also dismiss a second or successive petition

                                                           1
1    raising a new ground unless the petitioner can show that 1) the claim rests on a new, retroactive,

2    constitutional right or 2) the factual basis of the claim was not previously discoverable through due

3    diligence, and these new facts establish by clear and convincing evidence that but for the constitutional

4    error, no reasonable factfinder would have found the applicant guilty of the underlying offense. 28

5    U.S.C. § 2244(b)(2)(A)-(B). However, it is not the district court that decides whether a second or

6    successive petition meets these requirements.

7             Section 2244(b)(3)(A) provides: "Before a second or successive application permitted by this

8    section is filed in the district court, the applicant shall move in the appropriate court of appeals for an

9    order authorizing the district court to consider the application." In other words, Petitioner must obtain

10   leave from the Ninth Circuit before he can file a second or successive petition in district court. See

11   Felker v. Turpin, 518 U.S. 651, 656-657 (1996). This Court must dismiss any second or successive

12   petition unless the Court of Appeals has given Petitioner leave to file the petition because a district

13   court lacks subject-matter jurisdiction over a second or successive petition. Burton v. Stewart, 549

14   U.S. 147, 152 (2007); Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001).

15            Upon review of the Court’s dockets, it appears that Petitioner has previously sought federal

16   habeas relief in this Court with respect to the same conviction numerous times. See Barger v. State of

17   California, No. 1:14-cv-00946-LJO-MJS (dismissed as untimely); Barger v. Muellar, No. 1:16-cv-

18   00412-LJO-SAB (dismissed as successive); Fisher v. Sacramento County Superior Courts, No. 1:17-

19   cv-00650-LJO-MJS (same); Barger v. CDCR, et al., No. 1:17-cv-01066-DAD-MJS (same); Barger v.

20   California Attorney General, No. 1:18-cv-00951-LJO-EPG (same); Barger v. California Health Care

21   Facility et al., No. 1:18-cv-01462-LJO-SKO (same).1

22            The Court finds that the instant petition is “second or successive” under 28 U.S.C. § 2244(b).

23   See McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir. 2009) (holding “dismissal of a first habeas

24   petition for untimeliness presents a ‘permanent and incurable’ bar to federal review of the underlying

25   claims,” and thus renders subsequent petitions “second or successive”). Petitioner makes no showing

26   that he has obtained prior leave from the Ninth Circuit to file his successive petition. Therefore, this

27
     1
28    The Court may take judicial notice of its own records in other cases. United States v. Wilson, 631 F.2d 118, 119 (9th Cir.
     1980).

                                                                  2
1    Court has no jurisdiction to consider Petitioner’s renewed application for relief under 28 U.S.C. §

2    2254 and must dismiss the petition. See Burton, 549 U.S. at 157.

3                                                    ORDER

4           Accordingly, the Court DIRECTS the Clerk of Court to assign a district judge to the case.

5                                           RECOMMENDATION

6           For the foregoing reasons, the Court RECOMMENDS that the petition be DISMISSED as

7    successive.

8           This Findings and Recommendation is submitted to the United States District Court Judge

9    assigned to this case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

10   Local Rules of Practice for the United States District Court, Eastern District of California. Within

11   twenty-one days after being served with a copy, Petitioner may file written objections with the Court.

12   Such a document should be captioned “Objections to Magistrate Judge’s Findings and

13   Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28 U.S.C. §

14   636 (b)(1)(C). Petitioner is advised that failure to file objections within the specified time may waive

15   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

16
17   IT IS SO ORDERED.

18      Dated:     October 11, 2019                            /s/ Jennifer L. Thurston
19                                                      UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                         3
